DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Continued Examination Under 37 CFR 1.114
A Request for Continued Examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on December 20, 2021, after Final Rejection in the Final Office Action of August 20, 2021 (“FOA”).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action, or the FOA, has been withdrawn pursuant to 37 CFR 1.114.  Furthermore, Applicant filed a submission accompanying the RCE, also on December 20, 2021, which has been entered.
Non-Final Office Action
This Office Action responds to Applicants’ “Amendment and Request for Continued Examination” filed on December 20, 2021 (“Amendment”) as the RCE’s submission. 
               Status of Claims   
In the Amendment, claims 1-17 have been currently cancelled, and new claims 18-24 have been presently added. As a result, the Examiner suggestions, 35 U.S.C. 101 and 35 U.S.C. 103 rejections have been rendered moot as to cancelled claims 1-17. However, claims 18-24 are pending and have been examined. The rejections to the claims and response to Applicants’ arguments are set forth below.
Examiner Suggestions
As to claims 18, 23 & 24, the limitation “the user account” in “creating a purchasing user account, the user account including data corresponding to a method of payment of the user” (fifth paragraph down in all claims 18, 23 & 24) should be “the purchasing user account” so as to recite “creating a purchasing user account, the purchasing user account including data corresponding to a method of payment of the user” for consistency, clarity and clearer compliance with the rules of antecedent basis.
Also for claims 18, 23 & 24, the limitation “plurality gift cards” in “transmitting the code associated with the identified one or more of the plurality gift cards…” (ninth paragraph down in all claims 18, 23 & 24) should be “plurality of gift cards” for consistency, clarity and clearer compliance with the rules of antecedent basis.
As to claim 24, the “and” in “transmitting the code associated…user device; and” (ninth paragraph down) should be removed because that paragraph is not the penultimate one.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method for of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device, which is considered a judicial exception because it falls under the categories of certain methods of organizing human activity such as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). 
Analysis: In the instant case, claim 18 (a “method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device”) is directed to a process. The limitations of “storing electronic gift card data on a gift card [storage location], the electronic gift card data corresponding to a plurality of gift cards associated with a plurality of e-commerce sites, the gift card data comprising: a code associated with each of the plurality of gift cards, a gift card monetary value for one of the plurality of e-commerce sites associated with each of the plurality of gift cards, and a gift card purchase value associated with each of the plurality of gift cards, wherein the gift card purchase value is less than the gift card monetary value; creating a purchasing user account, the user account including data corresponding to a method of payment of the user; associating the purchasing user account with the user…; receiving data from a checkout page of one of the plurality of e-commerce sites displayed [to] the user…; identifying one or more of the plurality of gift cards based on data received from the checkout page of the one of the plurality of e-commerce sites displayed [to] the user…transmitting the code associated with the identified one or more of the plurality [of] gift cards to the user…such that the gift card monetary value is applied to the e-commerce transaction made by the user…; and in response to acceptance of the code associated with the identified of the one or more of the plurality of gift cards on the checkout page of one of the plurality of e-commerce sites displayed [to] the user…, debiting the stored gift card purchase value of the identified one or more of the plurality of gift cards against the user account with the data corresponding to the method of payment of the user” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a user device interacting with a gift card database (with a plurality of e-commerce sites having a checkout page being nothing but abstract software code), nothing in the claim precludes the steps recited in claim 18 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 18 recites an abstract idea.  
The judicial exception is also not integrated into a practical application. In particular, the claim only recites the additional element of the user device, interacting with the gift card database, to perform all the steps. A plain reading of FIGS. 5-6 as well as their associated descriptions in paragraphs [0026]-[0028] & [0034]-[0050] of Applicant’s Specification reveals that the above listed component(s) can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., paras. [0027] (“Embodiments of the present disclosure may take the form of a set of instructions, such as a computer program product, for causing a processor and/or computing device to perform a desired function, stored on a computer-readable storage medium having computer-readable program code embodied in the storage medium. Any suitable computer-readable storage medium may be utilized”); [0037] (“Referring to FIG. 6, examples of computing devices suitable for the user device 502 include a desktop computer, a laptop computer, a tablet computer, a mobile computing device (such as a smart phone, a tablet device, or other mobile devices), or other devices configured to process digital instructions.”); [0048] (“The computing device illustrated in FIG. 6 is also an example of programmable electronics, which may include one or more such computing devices, and when multiple computing devices are included, such computing devices can be coupled together with a suitable data communication network so as to collectively perform the various functions, methods, or operations disclosed herein.”). Hence, the additional element(s) in the claims are all generic computing component(s) suitably programmed to perform their respective functions. The user device and the gift card database are also recited at a high-level of generality, e.g., as one of generic devices and databases performing (or having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional element(s) do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 18 is directed to an abstract idea. 
The user device and the gift card database of claim 18 are also all generic computing components shared by independent claims 23 & 24.
Thus, the claims do not include additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the user device (claims 18, 23 & 24) and the gift card database (claims 18, 23 & 24) recited in or performing the method steps in the claims amount to no more than mere instructions to apply the exception using independent claim 18 is not patent eligible, nor are independent claims 23 & 24 due to similar reasoning and rationale.
Dependent claims 19-22, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 19, the limitations of “The method of claim 18, the code associated with each of the plurality of gift cards comprising an electronic gift card code”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the code associated with each of the plurality of gift cards in a method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device.
In claims 20-21, the limitations of “The method of claim 18, further comprising: creating a selling user account, the seller user account corresponding to an owner of one of the plurality of gift cards associated with the plurality of e- commerce sites; and in response to transmitting the code associated with the identified one or more of the plurality of gift cards to the user device, crediting the selling user account an amount corresponding to the stored gift card purchase value” (claim 20) and “The method of claim 18, further comprising: detecting a gift card input field displayed on the checkout page of the one of the plurality of e-commerce sites claim 21), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations describe further steps performed (e.g., creating, crediting, detecting and automatically inputting steps) in a method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device.
In claim 22, the limitations of “The method of claim 21, wherein the gift card input field displayed on the checkout page of the plurality of e-commerce sites displayed on the user device is detected with a plugin installed on the user device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial activities, interactions and/or data because these limitations further describe the gift card input field displayed on the checkout page of the plurality of e-commerce sites displayed on the user device (and how it is detected) in a method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device. 
Thus, in all the claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not effect (an) improvement(s) to the functioning of a computer (system) itself, or to any other technology or technical field (see MPEP 2106.05(a)); the claims are not applied or used to effect a particular treatment or prophylaxis for a disease or medical condition see Vanda Memo, https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF, June 7, 2018); the claims are not applied with or used by a particular machine (see MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); the claims are not applied or used in some other meaningful way beyond generally linking its use to a particular technological environment (see MPEP 2106.05(h), describing how in Parker v. Flook, 437 U.S. 584, 586 (1978), the abstract idea of a mathematical formula used to calculate an updated value for an alarm limit was applied or generally linked to the catalytic chemical conversion of hydrocarbons in the petrochemical and oil-refining fields), such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and the Vanda Memo). 
In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 18-24 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Priebatsch et al., U.S. Pat. Pub. 2016/0371668 A1 (“Priebatsch”) in view of Cedeno, U.S. Pat. 8,682,715 B1 (“Cedeno”).
As to claim 18, Priebatsch teaches, suggests and discloses a “method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device” (see, e.g., Priebatsch, paras. [0019] (“Gift cards records, such as digital representations of stored value, can be created in the transaction system and associated with a token or code. A digital representation of a gift card token can be sent to a recipient, and used via a mobile device such as a smart phone, tablet, or any other device capable of executing secure local applications (“apps”) [user device] and communicating, typically via the Internet, with other devices. The transaction system disclosed herein enables consumer users of the transaction system to purchase and receive gift cards, including all forms of stored value, credit, and pre-paid access, in digital form by communication y creating codes or tokens associated with gift cards and with purchasing and receiving users. The system also facilitates the use of physical gift cards issued at POS locations that include an encoded representation of a gift card token corresponding to a record in the transaction system.”); [0021] (“The transaction system also permits purchasers to purchase physical gift cards at merchant POS locations and use an identification code or gift card token encoded in or on physical cards to transact using the system”); “the method comprising:”
“storing electronic gift card data on a gift card database, the electronic gift card data corresponding to a plurality of gift cards associated with a plurality of e-commerce sites, the gift card data comprising:”. See, e.g., Priebatsch, paras. [0042] (“The user database 240 (or another similar database) also stores a record for each gift card created in the transaction system 106 along with a readable code or signal associated with each gift card record.”); [0063] (“Upon the purchase of the digital gift card by the purchasing user P, according to the transaction flow described above, the transaction system 106 creates a record, account, or other data structure for the purchased gift card within a storage device such as the database 240 (shown and described with respect to FIG. 2B) and/or the database 314 (shown and described with respect to FIG. 3A).”).
“a code associated with each of the plurality of gift cards”: see, e.g., Priebatsch, paras. [0042] (“database 240 (or another similar database) also stores a record for each gift card created in the transaction system 106 along with a readable code or signal associated with each gift card record.”); [0063] (“Upon the purchase of the digital gift card by the purchasing user P…the transaction creates a record, account, or other data structure for the purchased gift card within a storage device such as the database 240 (shown and described with respect to FIG. 2B) and/or the database 314 (shown and described with respect to FIG. 3A). As a result, such a storage device includes an identification code or token for the gift card (“gift card token”).”).
“a gift card monetary value for each one of the plurality of e-commerce sites associated with each of the plurality of gift cards, and”: see, e.g., Priebatsch, para. [0063] (“Upon the purchase of the digital gift card by the purchasing user P, according to the transaction flow described above, the transaction system 106 creates a record, account, or other data structure for the purchased gift card within a storage device such as the database 240 (shown and described with respect to FIG. 2B) and/or the database 314 (shown and described with respect to FIG. 3A)…The associated data entry in the storage device may further include or be associated with information identifying the purchasing user P's account or record in the transaction system 106; information identifying the recipient R's address, account or record in the transaction system 106; the gift card amount [gift card monetary value]; the gift card characteristics and/or limitations.”).
“a gift card purchase value associated with each of the plurality of gift cards, wherein the gift card purchase value is less than the gift card monetary value”: see, e.g., Priebatsch, para. [0100] (“transaction system 106 disclosed herein may also reward a purchasing user P for transactions made using the transaction system 106 by…offering the purchasing user P the opportunity to purchase gift cards at discounted rates [hence the gift card purchase value is less than the gift card monetary value], or other products not available to the general public, once the purchasing user P has achieved a certain status level.”).
“creating a purchasing user account, the user account including data corresponding to a method of payment of the user”. See, e.g., Priebatsch, paras. [0020] (“Systems and methods in accordance herewith may further permit a recipient that has established a user account with the transaction system to apply gift-card credit toward a larger transaction amount and charge the balance to, for example, a debit card without the need for separate transactions or steps.”); [0046] (“the transaction system 106 can permit users to establish accounts with the transaction system 106 by providing information including at least: (i) some addressable information of the user, such as an email address, IP address, device identifier, phone number, and/or the like; and (ii) some financial account information, such as a debit or credit card account number, a prepaid credit card account number, a bank account number, and/or the like.”).
 “associating the purchasing user account with the user device of the user”. See, e.g., Priebatsch, paras. [0066] (“if the recipient R has previously established an account with the transaction system 106 and is using a computing or mobile device 102 with an application capable of interaction with the transaction system 106 (e.g., via the network 104), the notification may be delivered directly to such an application on the mobile device 102.”); [0076] (“the transaction system 106 provides digital receipts or messages to the recipient user R concerning the transaction, for example by communication to an application on the user R's computing or mobile device 102 integrated to the transaction system 106 and/or using addressable information associated with the user R's account, such as an email address.”); [0085] (same); [0046] (“the transaction system 106 can device identifier”); [0047]-[0048] (describing the identification token of the user’s account as a QR code which can be scanned by the POS, so the user’s mobile device is associated with the transaction account through such a QR code).
“receiving data from a…page of one of the plurality of e-commerce sites displayed on the user device”. See, e.g., Priebatsch, paras. [0022] (“the creation of code-and token-based gift card records typically occurs in a transaction system in communication with mobile or other computing devices, financial clearing networks, various merchant POS terminals and online POS portals of unaffiliated merchants, and with consumer-facing apps”); [0031] (“the merchant system 108 can be, for example, a point-of-sale (POS) system such as…an online POS portal”).
“identifying one or more of the plurality of gift cards based on data received from the…page of the one of the plurality of e-commerce sites displayed on the user device”. See, e.g., Priebatsch, paras. [0063] (“The associated data entry in the storage device may further include or be associated with information identifying the purchasing user P's account or record in the transaction system 106; information identifying the recipient R's address, account or record in the transaction system 106; the gift card amount; the gift card characteristics and/or limitations.”); [0090] (“the transaction system 106 may enforce these restrictions at the time of a transaction request is received at the transaction system 106. In such embodiments, for example, the transaction system 106 can enforce the restrictions by first identifying any gift card records associated with a receiving user R's account in the transaction system 106, and then checking information contained in the transaction request from a merchant system 108 against restrictions associated to the gift card record to determine whether the received transaction request qualifies for the application of any gift card balance associated with the gift card record. The information contained in a transaction request can include, for example, item information, merchant identity, and/or the like.”).
“transmitting the code associated with the identified one or more of the plurality gift cards to the user device such that the gift card monetary value is applied to the e-commerce transaction made by the user on the user device; and.” See, e.g., Priebatsch, paras. [0051] (“In some embodiments, the generated unique mature code can be stored in the database 314 and successively transmitted to the user's mobile device 102 via, for example, wireless cell phone communication, ultrasound, Bluetooth. NFC, Internet, or a mobile application. In some other embodiments, the unique mature code can be directly sent to the mobile device 102 without being stored in the database 314. In such embodiments, the unique mature code can be later presented to the merchant system 108 when the user U purchases goods or services, as further described below.”); [0059] (same, but the code can be a QR code).
“in response to acceptance of the code associated with the identified of the one or more of the plurality of gift cards on the…page of one of the plurality of e-commerce sites displayed on the user device, debiting the stored gift card purchase value of the identified one or more of the plurality of gift cards against the user account with the data corresponding to the method of payment of the user”. See e.g., Priebatsch, paras. [0074] (“As a result, any gift card amount in a gift card record associated with the recipient user R's account in the transaction system 106 may then be applied automatically by the transaction system 106 to the transaction amount. The transaction system 106 recognizes the association of available gift card tokens prior to retrieving a user's financial instrument token and submitting the token and transaction to a payment processing server 110. The transaction system 106 stores the transaction information and decreases the remaining balance of the gift card record accordingly.”); for “method of payment” see, e.g., [0020] & [0046] above, as well as [0126] (“The methods include, for example, by purchases through web or mobile applications in communication with the transaction system 106, using financial payment information associated with a reloading user's transaction system account, at a merchant's physical POS system 108 using cash or any other available payment method, and/or the like.”).
However, Priebatsch does not specifically or expressly disclose “receiving data from a checkout page of one of the plurality of e-commerce sites displayed on the user device”, “identifying one or more of the plurality of gift cards based on data received from the checkout page of the one of the plurality of e-commerce sites displayed on the user device” and “in response to acceptance of the code associated with the identified of the one or more of the plurality of gift cards on the checkout page of one of the plurality of e-commerce sites displayed on the user device” as recited by claim 18.
Cedeno cures this deficiency. See, e.g., Cedeno, Col. 4:6-11 (“The user then selects merchandise items for purchase in block 206 and upon checkout from either retail outlet 140 or from the retailer's Internet web site and tenders gift card 140 as payment for purchase of the items in block 208.”); claims 1, 9 & 15 (“determining a purchase amount of a user's desired purchase during a checkout process using transaction software hosted by said merchant
Notably, Cedeno further discloses the limitation from claim 18 (that Priebatsch already discloses) of “a gift card purchase value associated with each of the plurality of gift cards, wherein the gift card purchase value is less than the gift card monetary value”. See, e.g., Cedeno, Col. 4:44-53 (“Alternatively, a fixed dollar discount can be offered for balances owing beyond a fixed balance owing. The particular discount and how the discount is applied is at the discretion of the retailer with the intent being that the offer of a discount for balances owing will act as an incentive to the user of the gift card 140 to purchase items having a sales price that exceeds the monetary value of the gift card 140 [thus, the gift card purchase value is less than the gift card monetary value] Once the discount has been applied to the balance owing, the user of the gift card 140 pays the discounted balance owing in block 230.”); Col. 4:66-Col.5:5 (“Every time the user offers the gift card 140 as payment for a purchase and the purchase amount is greater than the monetary value of card 140, the retailer can offer a discount to be deducted from the balance owing as an incentive for the customer/user to continue replenishing the gift card 140 and returning to purchase merchandise from retail outlet 120 [same].”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Priebatsch’s and Cedeno’s above disclosures to teach, suggest and disclose all of the limitations of claim 18. The motivation to combine Priebatsch with Cedeno would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., communicating gift card data via a checkout page of an e-commerce website) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the combination of Priebatsch with Cedeno would be particularly advantageous in integrating systems and methods “to purchase gift cards for unidentified recipient users” (Priebatsch, para. [0105]) with systems and methods “of redeeming a gift card having an 
As to claim 23, Priebatsch in view of Cedeno also teaches, suggests and discloses a “method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device, the method comprising: storing electronic gift card data on a gift card database, the electronic gift card data corresponding to a plurality of gift cards associated with a plurality of e- commerce sites, the gift card data comprising: a code associated with each of the plurality of gift cards, a gift card monetary value for one of the plurality of e-commerce sites associated with each of the plurality of gift cards, and a gift card purchase value associated with each of the plurality of gift cards, wherein the gift card purchase value is less than the gift card monetary value; creating a purchasing user account, the user account including data corresponding to a method of payment of the user; associating the purchasing user account with the user device of the user; receiving data from a checkout page of one of the plurality of e-commerce sites displayed on the user device; identifying one or more of the plurality of gift cards based on data received from the checkout page of the one of the plurality of e-commerce sites displayed on the user device; transmitting the code associated with the identified one or more of the plurality gift cards to the user device such that the gift card monetary value is applied to the e-commerce transaction made by the user on the user device; debiting the stored gift card purchase value of the identified one or more of the plurality of gift cards against the user account with the data corresponding to the method of payment of the user; creating a selling user account, the seller user account corresponding to an owner of one of the plurality of gift cards associated with the plurality of e- See Priebatsch & Cedeno above for the nearly identical limitations in claim 1. For the limitations involving the “seller user account” see the disclosures above pertaining to “user accounts”.
As to claim 19, Priebatsch in view of Cedeno also teaches, suggests and discloses the limitations of “The method of claim 18, the code associated with each of the plurality of gift cards comprising an electronic gift card code”. See, e.g., Priebatsch, para. [0021] (“Embodiments of the present application thus permit the creation of digitally based gift cards and their inter-conversion with traditional physical or electronic gift cards.”); see all prior disclosures from Priebatsch pertaining to gift card codes which can be for these electronic gift cards.
As to claim 20, Priebatsch in view of Cedeno also teaches, suggests and discloses the limitations of “The method of claim 18, further comprising: creating a selling user account, the seller user account corresponding to an owner of one of the plurality of gift cards associated with the plurality of e-commerce sites; and in response to transmitting the code associated with the identified one or more of the plurality of gift cards to the user device, crediting the selling user account an amount corresponding to the stored gift card purchase value”. See above disclosures from Priebatsch disclosing user accounts and debiting/crediting accounts, e.g., paras. [0020], [0046]-[0048], [0066], [0076]. [0085].
Claims 21-22 & 24  rejected under 35 U.S.C. 103 as being unpatentable over Priebatsch et al., U.S. Pat. Pub. 2016/0371668 A1 (“Priebatsch”) in view of Cedeno, U.S. Pat. 8,682,715 B1 (“Cedeno”) and further in view of Udumudi et al., U.S. Pat. Pub. 2016/0019628 A1 (“Udumudi”).
As to claim 24, and as shown above, Priebatsch in view of Cedeno teaches, suggests and discloses a “method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device, the method comprising: storing electronic gift card data on a gift card database, the electronic gift card data corresponding to a plurality of gift cards associated with a plurality of e- commerce sites, the gift card data comprising: a code associated with each of the plurality of gift cards, a gift card monetary value for one of the plurality of e-commerce sites associated with each of the plurality of gift cards, and a gift card purchase value associated with each of the plurality of gift cards, wherein the gift card purchase value is less than the gift card monetary value; creating a purchasing user account, the user account including data corresponding to a method of payment of the user; associating the purchasing user account with the user device of the user; receiving data from a checkout page of one of the plurality of e-commerce sites displayed on the user device; identifying one or more of the plurality of gift cards based on data received from the checkout page of the one of the plurality of e-commerce sites displayed on the user device; transmitting the code associated with the identified one or more of the plurality gift cards to the user device such that the gift card monetary value is applied to the e-commerce transaction made by the user on the user device;…and debiting the stored gift card purchase value of the identified one or more of the plurality of gift cards against the user account with the data corresponding to the method of payment of the user.”
However, Priebatsch in view of Cedeno does not specifically or expressly disclose “detecting a gift card input field displayed on the checkout page of the one of the plurality of e-commerce sites displayed on the user device; automatically inputting code associated with the 
Udumudi cures this deficiency. See, e.g., Udumudi, paras. [0046] (describing plugins and browser technology); [0019] (describing a “hidden browser instance” or HBI); [0049] (describing that the web browser 26 uses extensions to employ, create and use HBIs from a HBI queue 32); [0063] (“When the user updates the shipping address at the online mall website checkout screen, the browser can edit the shipping address for all the products in the merchant checkout screen inside the hidden browser instance. At checkout, some merchant websites utilize an electronic wallet service, such as PayPal. Thus, the HBI can select the option and enter the user's identification and password details for completing checkout. Regarding checkout screens, some merchant websites may have a single page with all the checkout details, but most of the sections are hidden and are made visible based on the user actions on the screen…For gift cards, a user can enter the gift card number in the online mall website checkout screen and an HBI can use this number to fill the same in the merchant website gift card fields.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Priebatsch’s, Cedeno’s and Udumudi’s above disclosures to teach, suggest and disclose all of the limitations of claim 24. The motivation to combine Priebatsch and Cedeno with Udumudi would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., detecting a gift card input field displayed on the checkout page of the one of the plurality of e-commerce sites displayed on the user device and automatically inputting code associated with the identified one or more of the plurality of gift cards transmitted to the user device into the detected gift card input field) to yield predictable results or a reasonable expectation of success. See MPEP 2143. Examiner further submits that the 
As to claim 21, Priebatsch in view of Cedeno and further in view of Udumudi also teaches, suggests and discloses the limitations of “The method of claim 18, further comprising: detecting a gift card input field displayed on the checkout page of the one of the plurality of e-commerce sites displayed on the user device; and automatically inputting code associated with the identified one or more of the plurality of gift cards transmitted to the user device into the detected gift card input field”. See, e.g., Udumudi, paras. [0046] (describing plugins and browser technology); [0019] (describing a “hidden browser instance” or HBI); [0049] (describing that the web browser 26 uses extensions to employ, create and use HBIs from a HBI queue 32); [0063] (“When the user updates the shipping address at the online mall website checkout screen, the browser can edit the shipping address for all the products in the merchant checkout screen inside the hidden browser instance. At checkout, some merchant websites utilize an electronic wallet service, such as PayPal. Thus, the HBI can select the option and enter the user's identification and password details for completing checkout. Regarding checkout screens, some merchant websites may have a single page with all the checkout details, but most of the sections are hidden and are made visible based on the user actions on the screen…For gift cards, a user can enter the gift card number in the online mall website checkout screen and an HBI can use this number to fill the same in the merchant website gift card fields.”).
As to claim 22, Priebatsch in view of Cedeno and further in view of Udumudi also teaches, suggests and discloses the limitations of “The method of claim 21, wherein the gift card input field displayed on the checkout page of the plurality of e-commerce sites displayed on the user device is detected with a plugin installed on the user device”. See, e.g., Udumudi, paras. [0046] (describing plugins and browser technology); [0019] (describing a “hidden browser instance” or HBI); [0049] (describing that the web browser 26 uses extensions to employ, create and use HBIs from a HBI queue 32); [0063] (“When the user updates the shipping address at the online mall website checkout screen, the browser can edit the shipping address for all the products in the merchant checkout screen inside the hidden browser instance. At checkout, some merchant websites utilize an electronic wallet service, such as PayPal. Thus, the HBI can select the option and enter the user's identification and password details for completing checkout. Regarding checkout screens, some merchant websites may have a single page with all the checkout details, but most of the sections are hidden and are made visible based on the user actions on the screen…For gift cards, a user can enter the gift card number in the online mall website checkout screen and an HBI can use this number to fill the same in the merchant website gift card fields.”).
Response to Arguments
As to “I. Rejection Under § 101”, and in response to Applicant’s general assertions on page 8 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 18 (a “method of applying an electronic gift card code to an e-commerce transaction to a purchase made by a user on a user device through a checkout page displayed on the user device”) is directed to a process. The limitations of “storing electronic gift card data on a gift card [storage location], the electronic gift card data corresponding to a plurality of gift cards associated with a plurality of e-commerce sites, the gift card data comprising: a code associated with each of the plurality of gift cards, a gift card monetary value for one of the plurality of e-commerce sites associated with each of the plurality of gift cards, and a gift card purchase value associated with each of the plurality of gift cards, wherein the gift card purchase value is less than the gift card monetary value; creating a purchasing user account, the user account including data corresponding to a method of payment of the user; associating the purchasing user account with the user…; receiving data from a checkout page of one of the plurality of e-commerce sites displayed [to] the user…; identifying one or more of the plurality of gift cards based on data received from the checkout page of the one of the plurality of e-commerce sites displayed [to] the user…transmitting the code associated with the identified one or more of the plurality [of] gift cards to the user…such that the gift card monetary value is applied to the e-commerce transaction made by the user…; and in response to acceptance of the code associated with the identified of the one or more of the plurality of gift cards on the checkout page of one of the plurality of e-commerce sites displayed [to] the user…, debiting the stored gift card purchase value of the identified one or more of the plurality of gift cards against the user account with the data corresponding to the method of payment of the user” as drafted, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as the above-recited method steps, as well as commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). That is, other than a user device interacting with a gift card database (with a plurality of e-commerce sites having a checkout page being nothing but abstract software code), nothing in the claim precludes the steps recited in claim 18 from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 18 recites an abstract idea, as do independent claims 23 & 24 based on similar reasoning and rationale, contrary to Applicant’s arguments on page 8 of the Amendment that the claims are somehow eligible. Also, since Applicant does not mention Step 2B, it will not be addressed here.
As to the 35 U.S.C. 103 Rejections, and in response to Applicants’ arguments on pages 8-9 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection, which cite the new prior art references of Cedeno, U.S. Pat. 8,682,715 B1 (“Cedeno”) and Udumudi et al., U.S. Pat. Pub. 2016/0019628 A1 (“Udumudi”), which, when combined with the rest of the above-recited prior art, teaches, suggests and discloses all the limitations of all the pending claims. 
Accordingly, claims 18-24 stand rejected under the previously discussed rejections made under just 35 U.S.C.103 now, as discussed and detailed above. 
       Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Bhattacharya et al., U.S. Pat. Pub. 2012/0059736 A1 – for disclosing subject matter similar to the present claims, e.g., “a customer, presently unidentified to gift card exchange service 130” (para. [0059]). 
Swanson et al., U.S. Pat. Pub. 2020/0327534 A1 – for disclosing subject matter similar to the present claims, e.g., “[t]he gift card display field 335a might display the generated gift card code (in this example, “1234567898765432” or the like), with a notification to the user that the gift card code will be auto-filled at checkout of the retailer site” (para. [0072]).
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The Examiner can normally be reached on M-F 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/T.T.H./Examiner, Art Unit 3695
February 19, 2022
                                                                                                                                                                                                                                                                                                       
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/25/2022